        Case: 3:20-cv-00429-bbc Document #: 64 Filed: 09/07/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
TROY C. HANSON,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                  20-cv-429-bbc
              v.

PAUL HESTEKIND, CAROL MIDDLETON,
ELIZABETH TEGELS, M. DOBSON,
P. MILLER AND WISCONSIN DEPARTMENT
OF CORRECTIONS,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Plaintiff Troy C. Hanson, by counsel, filed this lawsuit contending that employees of the

Wisconsin Department of Corrections violated his rights under the Constitution, the Americans

with Disabilities Act and state law by failing to accommodate his knee injury while he was

incarcerated at Jackson Correctional Institution. Now before the court is defendants’ second

motion to dismiss the case under the fugitive disentitlement doctrine because plaintiff absconded

while on extended supervision and failed to report to his probation agent.           Dkt. #50.

(Defendant withdrew the first motion after plaintiff reported to his probation after several

months, to his agent.) Defendants have submitted evidence showing that plaintiff failed to

report to his supervision agent between December 2019 and August 2020, and between January

2021 and June 2021. Wisconsin’s online inmate records list plaintiff’s status as “absconded,”

and his whereabouts as “unknown.”

       Plaintiff’s counsel opposed the motion initially, dkt. #54, but later filed a motion to

withdraw as counsel. Dkt. #56. According to counsel, plaintiff has failed to communicate or



                                               1
        Case: 3:20-cv-00429-bbc Document #: 64 Filed: 09/07/21 Page 2 of 3




cooperate with them, rendering it impossible for them to provide effective representation.

Counsel warned plaintiff repeatedly that they would withdraw if he did not cooperate with

prosecuting the case, but he has continued to ignore their communication attempts. Plaintiff

did not respond to counsel’s motion to withdraw, despite being given the opportunity to do so.

       I will grant counsel’s motion to withdraw and defendants’ motion to dismiss. Under the

fugitive entitled doctrine, courts may dismiss civil actions by individuals who are fugitives from

justice. Gutierrez-Almazan v. Gonzales, 453 F.3d 956, 957 (7th Cir. 2006). On two

occasions, plaintiff has absconded from his supervision for several months, causing significant

delay in the prosecution of this case. Defendants have been unable to obtain discovery or

depose plaintiff. Plaintiff has ignored his counsel’s attempts to communicate and move this case

forward, and he did not respond to his counsel’s motion to withdraw. Plaintiff’s actions show

that he has abandoned his case, so I will not require defendants or plaintiff’s counsel to continue

litigating it. The case will be dismissed with prejudice.




                                             ORDER

       IT IS ORDERED that

       1. The motion to withdraw by Timothy S. Jacobson of Fitzpatrick, Skemp & Butler,

LLC, dkt. #56, is GRANTED.

       2. Defendants’ motion to dismiss, dkt. #50, is GRANTED. This case is DISMISSED

with prejudice.




                                                2
Case: 3:20-cv-00429-bbc Document #: 64 Filed: 09/07/21 Page 3 of 3




3. The clerk of court is directed to enter judgment and close this case.




Entered this 7th day of September, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________
                                    BARBARA B. CRABB
                                    District Judge




                                        3
